Case 1:19-cv-21798-CMA Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                           CASE NO.:


 JEFF PENNISTON, JOE FERNANDEZ,                                            )
 CODY PENNISTON, NATHANIEL MARTIN,                                         )
 DARRYL EGGLER, WAYNE ORR,                                                 )
 PETER MCCANN, and TODD STIFF, as Trustees of the                          )
 PLUMBERS LOCAL UNION NO. 519 PENSION TRUST FUND,                          )
 HEALTH AND WELFARE TRUST FUND, and                                        )
 JOINT APPRENTICESHIP AND TRAINING COMMITTEE,                              )
                                                                           )
          Plaintiffs,                                                      )
                                                                           )
 vs.                                                                       )
                                                                           )
 HOREB CONSTRUCTION CORP.                                                  )
                                                                           )
          Defendant.                                                       )
                                                                           /

          COMPLAINT TO COLLECT TAFT-HARTLEY FUND CONTRIBUTIONS
                          AND TO COMPEL AUDIT

          Plaintiffs JEFF PENNISTON, JOE FERNANDEZ, CODY PENNISTON, NATHANIEL

 MARTIN, DARRYL EGGLER, WAYNE ORR, PETER MCCANN, and TODD STIFF as

 Trustees of THE PLUMBERS LOCAL UNION NO. 519 PENSION TRUST FUND, HEALTH

 AND WELFARE TRUST FUND, and JOINT APPRENTICESHIP AND TRAINING

 COMMITTEE, et al. (the “Trustees” or the “Funds”) sue Defendant HOREB CONSTRUCTION

 CORP. (“Defendant”) as follows:

                 I.     NATURE OF ACTION, JURISDICTION, AND VENUE

 1) This is a delinquent contributions collection action, brought by the Trustees on behalf of the

       Funds.

 2) This action arises under the laws of the United States that contain their own jurisdictional

                                                1
Case 1:19-cv-21798-CMA Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 4



    requirements: Sections 502 and 515 of the Employee Retirement Income Security Act of

    1974 (“ERISA”), 29 U.S.C. §1132 and §1145.

 3) Pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), venue is proper in this Court

    because the Trustees administer the Funds and Defendant’s breaches occurred in Miami-

    Dade County, Florida.

 4) Additionally, the Court is the appropriate venue as Defendant also transacts business within

    this federal judicial district.

                                        II.    PARTIES

 5) The Trustees have been at all times material, trustees and fiduciaries within the meaning of

    Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

 6) The Funds are “employee benefit plans” and “multiemployer plans” as defined by Sections

    3(3) and 3(37) of ERISA, 29 U.S.C. §1002(3) and §1002(37).

 7) The Funds maintain collect contributions for the payment of fringe benefits.

 8) Upon information and belief, Defendant is a corporation organized and existing under the

    laws of the State of Florida and maintains a principal office at: 5105 N.W. 196th Terrace,

    Miami, FL 33055.

 9) Defendant is an “Employer” within the meaning of Section 3(5) of ERISA, 29 U.S.C.

    §1002(5), and is party to a collective bargaining agreement (the “Agreement”) with Local

    519.

 10) Local 519 is a labor organization, as that term is defined in 29 U.S.C. §152(5), representing

    employees of Defendant and other employers for the purposes of collective bargaining and

    payment of fringe benefits.




                                                2
Case 1:19-cv-21798-CMA Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 4



 11) Local 519 conducts its affairs and maintains its offices in Miami, Miami-Dade County,

    Florida.

 12) Pursuant to the Agreement, Defendant is obligated to comply with the Trustees’ request for

    an audit. See Agreement at Art. VII, §5(c).

 13) Defendant breached said agreement by 1) failing to make full and complete payment of all

    fringe benefit contributions and other payments that were due to the Funds for payroll

    periods after it signed the Agreement, and 2) by failing to comply with the Trustees’ request

    for an audit for those same payroll periods.

                                  III.    CAUSE OF ACTION

     Count I: ERISA Action for Delinquent Contributions and to Compel Payroll Audit

 14) Defendant agreed to be bound and remained bound to the Agreement as it related to wage

    rates and Defendant’s contribution obligations to the Funds.

 15) A true and correct copy of the Agreement is attached as Exhibit 1.

 16) Defendant employed persons within the trade and territorial jurisdiction of the Agreement

    and thus became obligated to pay fringe benefit contributions and other payments to the

    Funds.

 17) Defendant breached the Agreement by failing to make timely and complete payment of all

    fringe benefit contributions and other payments due to the Funds as a result of the hours

    worked by the persons referenced above in ¶14, for payroll periods since the Defendant

    executed the Agreement.

 18) The Trustees have been required to employ the undersigned attorneys and also the Funds’

    accountants to collect the monies that are owed by Defendant, and are obligated to pay these

    attorneys and accountants reasonable attorneys’ and accountants fees.


                                                   3
Case 1:19-cv-21798-CMA Document 1 Entered on FLSD Docket 05/03/2019 Page 4 of 4



 19) The Trustees have complied with all conditions precedent in bringing this suit.

        WHEREFORE, the Trustees respectfully request that this Court enter a Judgment against

 Defendant, providing:

        a.      An award of damages for all unpaid fringe benefit contributions (that are unpaid
                as of May 3, 2019 within the past five (5) years) and other payments due for
                payroll periods it signed the Agreement; together with all liquidated damages,
                interest, and reasonable attorney’s fees and costs, pursuant to 29 U.S.C.
                §1132(g)(2); plus accountants’ fees.
        b.      An order directing Defendant to comply with the Trustees lawful and authorized
                audit demand and,
        c.      Such other relief as is just and proper.

                                                       Respectfully submitted,

                                                       SUGARMAN & SUSSKIND, P.A.
                                                       Attorneys for the Trustees
                                                       100 Miracle Mile, Suite 300
                                                       Coral Gables, Florida 33134
                                                       Tel. (305) 529-2801
                                                       Fax (305) 447-8115

                                                       By     /s/ D. Marcus Braswell, Jr.
                                                              D. MARCUS BRASWELL, Jr.
                                                              Fla. Bar No. 146160

                                                       This 25th day of April, 2019




                                                  4
